[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                           FILED
                              FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                       U.S.
                               ________________________ ELEVENTH CIRCUIT
                                                                       MARCH 9, 2011
                                      No. 10-11637                      JOHN LEY
                                  Non-Argument Calendar                   CLERK
                                ________________________

                                  Agency No. A088-264-334


JOSE DE JESUS BRACHO-PRIETO,
GRACIELA JOSEFINA URDANETA DE BRACHO,

lllllllllllllllllllll                                                         Petitioners,

                                           versus

U.S. ATTORNEY GENERAL,

lllllllllllllllllllll                                                        Respondent.

                                ________________________

                            Petition for Review of a Decision of the
                                 Board of Immigration Appeals
                                 ________________________

                                       (March 9, 2011)

Before TJOFLAT, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:
       Jose Bracho-Prieto1 seeks review of the Board of Immigration Appeals’s

(BIA) final order affirming the Immigration Judge’s (IJ) denial of his application

for asylum, withholding of removal, and relief under the United Nations

Convention Against Torture (CAT).2 On review, we conclude that the BIA’s

decision is supported by substantial evidence and, accordingly, deny the petition.

       Bracho-Prieto, a native and citizen of Venezuela, entered the United States

in 2007 and remained after the expiration of his visa. After the Department of

Homeland Security issued a notice to appear, charging him as removable, Bracho-

Prieto filed an application for relief from removal on the grounds that he had

suffered political persecution in Venezuela.

       At the removal hearing, Bracho-Prieto testified that he had participated in

demonstrations against Venezuelan President Hugo Chavez and was a member of

the Un Nuevo Tiempo party. He had been politically active from 2002 through

2005 and had supported the opposition candidate in the 2005 election. In 2006,

Bracho-Prieto traveled to the United States on vacation. Although Bracho-Prieto

ceased his political activities in 2005, after he returned to Venezuela in January


       1
       The petitioner’s wife, Graciela Josefina Urdaneta de Bracho, sought derivative relief based
on Bracho-Prieto’s asylum application.
       2
           Bracho-Prieto has abandoned his claim for CAT relief by failing to adequately raise it in
his initial brief. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

                                                 2
2007 he received about ten threatening phone calls from someone who claimed to

be a member of the Bolivarian Circles. The following month, his house was

vandalized. Bracho-Prieto assumed the Bolivarian Circles was responsible

because he found a pamphlet containing additional threats in the garden. Finally,

one afternoon as he was going to the store, three men approached him, hit him,

and made a hand motion like pulling out a weapon. When Bracho-Prieto

screamed, shoppers came out of the store and the men fled. Bracho-Prieto

believed the men were members of the Bolivarian Circles because they wore red

shirts and had called him a “country-seller” and “squalid” while hitting him.

Bracho-Prieto was treated for anxiety and trauma to his upper arm after the attack.

      Bracho-Prieto also testified that his adult children had been persecuted by

members of the Bolivian Circles. One of his sons had received threatening phone

calls, been beaten, and had a rock thrown at his car. Another son had also

received threatening calls and had been attacked with a bat. Bracho-Prieto’s

daughter had been attacked while working for the opposition candidate. Bracho-

Prieto’s nephew, another member of the opposition, had also been attacked. All

have since come to the United States and been granted asylum.

      The IJ denied relief, finding that Bracho-Prieto’s testimony lacked

credibility. Specifically, the IJ noted that it was unlikely that Bracho-Prieta had

                                          3
been threatened and attacked in 2007 on account of his political activities when he

had ceased his political activities in 2005. The IJ also noted that Bracho-Prieto

had not included his children’s alleged persecution in his asylum application and

that none of the children had attended the removal hearing.3 Additionally, the IJ

noted that there were inconsistencies between Bracho-Prieto’s written application

and his testimony concerning whether Bracho-Prieto had notified police about the

threats, vandalism, and attack. The IJ also found that the allegations about the

children’s persecution were not credible and had likely involved ordinary street

crimes.

       The IJ also denied relief on the merits of the allegations, finding that the

events did not rise to the level of persecution, Bracho-Prieto had not shown an

objectively reasonable fear of future persecution, there was nothing to show the

incidents were due to Bracho-Prieto’s political activities, and there was no

evidence the government was responsible.

       The BIA affirmed the denial of relief, agreeing with the IJ that the facts did

not establish past persecution or a well-founded fear of future persecution. The

BIA also agreed with the IJ’s adverse credibility finding for the reasons given by



       3
         Bracho-Prieto’s children apparently live in Ocala, Florida. The removal hearing was held
in Orlando, Florida.

                                               4
the IJ.

          Bracho-Prieto now petitions this court for review. In his petition, he argues

first that the IJ and BIA erred in finding him not credible because any

discrepancies in his testimony were minor and were not relevant to his reasons for

fearing to return to Venezuela. Second, he argues that the Bolivarian Circles

harassed him based on his political opinions and that, taken in combination, the

incidents rise to the level of persecution.

                                              I.

          We review only the BIA’s decision, except to the extent that the BIA

expressly adopts the IJ’s opinion or reasoning. Al Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001). Because the BIA adopted the IJ’s opinion and

reasoning by reiterating it in its order, we review both decisions. See id.

          “[A]n adverse-credibility determination alone may be sufficient to support

the denial of an asylum application” where the applicant has not provided

corroborating evidence. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir.

2005). We review credibility determinations under the substantial-evidence test.

Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1230-31 (11th Cir. 2006). Under this test,

we must affirm the decision if it is “supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Al Najjar, 257 F.3d at

                                              5
1284. There must also be “specific, cogent reasons” for an adverse-credibility

finding. Chen, 463 F.3d at 1231. Credibility determinations “can be reversed only

if the evidence ‘compels’ a reasonable fact finder to find otherwise.” Id.

      In asylum applications like Bracho-Prieto’s, filed after the effective date of

the REAL ID Act of 2005, an adverse-credibility determination may be based on

any inconsistency, regardless of whether the inconsistency goes to the heart of the

claim. Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1277 (11th Cir. 2009); 8 U.S.C.

§ 1158(b)(1)(B)(iii). Under the regulations,

      Considering the totality of the circumstances, and all relevant factors,
      a trier of fact may base a credibility determination on the demeanor,
      candor, or responsiveness of the applicant or witness, the inherent
      plausibility of the applicant’s or witness’s account, the consistency
      between the applicant’s or witness’s written and oral statements
      (whenever made and whether or not under oath, and considering the
      circumstances under which the statements were made), the internal
      consistency of each such statement, the consistency of such
      statements with other evidence of record (including the reports of the
      Department of State on country conditions), and any inaccuracies or
      falsehoods in such statements, without regard to whether an
      inconsistency, inaccuracy, or falsehood goes to the heart of the
      applicant’s claim, or any other relevant factor.

8 U.S.C. § 1158(b)(1)(B)(iii).

      Here, the IJ’s adverse credibility finding was supported by “specific, cogent

reasons.” The IJ noted that it was unlikely Bracho-Prieto would suffer persecution

more than a year after he had ceased his political work. The IJ also noted that

                                          6
Bracho-Prieto’s children, who allegedly also experienced persecution, were not

present to testify. Moreover, the inconsistencies between Bracho-Prieto’s written

asylum application and his testimony provide specific and cogent reasons for the

adverse credibility finding. The record does not compel a finding that Bracho-

Prieto’s testimony was credible.

                                         II.

      We review factual determinations under the substantial-evidence test, and

the interpretation of the applicable statutes de novo. Al Najjar, 257 F.3d at

1283-84. We “must affirm the BIA’s decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Id. at

1284 (internal quotations omitted). Under this test, we view “the record evidence

in the light most favorable to the agency’s decision and draw all reasonable

inferences in favor of that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027

(11th Cir. 2004) (en banc). Accordingly, “[t]o conclude the BIA’s decision should

be reversed, we must find that the record not only supports the conclusion, but

compels it.” Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007) (internal

quotations omitted).

      The Attorney General or Secretary of Homeland Security has discretion to

grant asylum if the alien meets the definition of “refugee,” as defined by 8 U.S.C.

                                          7
§ 1101(a)(42)(A). 8 U.S.C. § 1158(b)(1)(A). A refugee is defined as:

       any person who is outside any country of such person’s
       nationality . . . and who is unable or unwilling to return to, and is
       unable or unwilling to avail himself or herself of the protection of,
       that country because of persecution or a well-founded fear of
       persecution on account of . . . political opinion.

8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the burden of

establishing asylum eligibility. Al Najjar, 257 F.3d at 1284. Asylum relief may

be based on past persecution, or on a well-founded fear of future persecution.

Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir. 2006). Establishing past

persecution for the purpose of an asylum claim requires the applicant to prove

“(1) that []he was persecuted, and (2) that the persecution was on account of a

protected ground.”4 Id. Establishing a well-founded fear of future persecution for

the purpose of an asylum claim requires the applicant to prove “(1) a subjectively

genuine and objectively reasonable fear of persecution that is (2) on account of a

protected ground.” Id. (citations omitted). The subjective prong of the well-

founded-fear test is satisfied “by the applicant’s credible testimony that he or she

genuinely fears persecution,” and the objective prong is satisfied if the applicant


       4
          A showing of past persecution creates a rebuttable presumption of a well-founded fear of
future persecution. Sepulveda, 401 F.3d at 1231. The government may rebut this presumption by
showing, by a preponderance of the evidence, either (1) a change in the country’s conditions, or (2)
that relocation within the country would avoid future persecution and that it was reasonable to expect
the alien to do so. 8 C.F.R. § 208.13(b)(1)(i)(A) and (B).

                                                  8
establishes that he “has a good reason to fear future persecution.” De Santamaria

v. U.S. Att’y Gen., 525 F.3d 999, 1007 (11th Cir. 2008).

      To qualify for withholding of removal, an alien must show that if returned

to his country, his life or freedom would be threatened on account of race,

religion, nationality, membership in a particular social group, or political opinion.

8 U.S.C. § 1231(b)(3). Because the standard for withholding of removal is higher

than the well-founded-fear standard for asylum, an applicant who does not reach

the threshold for asylum also fails to reach the threshold for withholding of

removal. Al Najjar, 257 F.3d at 1292-93.

      We have defined “persecution” as “an extreme concept, requiring more than

a few isolated incidents of verbal harassment or intimidation.” Sepulveda, 401

F.3d at 1231 (internal quotations omitted). We have held that a single beating,

coupled with assorted threats, did not constitute past persecution or give rise to a

well-founded fear of future persecution because the applicant only suffered minor

injuries, in the form of bruising, from that beating. Djonda v. U.S. Att’y Gen., 514

F.3d 1168, 1174 (11th Cir. 2008).

      Here, substantial evidence supports the finding that Bracho-Prieto did not

suffer past persecution. Even if Bracho-Prieto’s testimony was credible, he

suffered several threatening phone calls, one incident of vandalism to his house,

                                          9
and one minor beating that resulted in only bruises. Even if we assume that they

were related to a protected ground, these incidents, while harassing, do not reach

the “extreme” level required.

      Moreover, Bracho-Prieto cannot show that he has a well-founded fear of

future persecution that is both subjectively and objectively reasonable. Bracho-

Prieto has not been involved in politics in years and there is no evidence that he

would face persecution should he return to Venezuela.

      Finally, because Bracho-Prieto failed to meet his burden of establishing his

eligibility for asylum, he also failed to meet the higher burden of proof necessary

to establish eligibility for withholding of removal.

      PETITION DENIED.




                                         10